PER CURIAM.
By this proceeding, the appellant [who was the defendant in the trial court] seeks review of an order granting the appellee [the plaintiff in the trial court] a new trial.
Subsequent to a jury verdict in favor of the defendant in the trial court proceeding, apparently a motion for new trial with attachments was presented to the trial judge who entered the order under review, finding that the plaintiff “did not receive a fair trial”. We are called upon to review the propriety of this order without the benefit of the motion for new trial, affidavit and other matters recited by the trial judge to have been presented to him at the time he made the ruling. We therefore do not have a sufficient record to determine on what the trial judge based his order granting a new trial and, therefore, we are required to affirm same. Carroll v. Allen, Fla.App.1969, 219 So.2d 69; Royal Flair, Inc. v. Cape Coral Bank, Fla.App.1971, 251 So.2d 895; Latin American Benefit Center, Inc. v. Johstoneaux, Fla.App.1972, 257 So. 2d 86.
Affirmed.